Edge Law Group

oO eo ND UH FF WY NO

DO NO NO NO NO NO eR me eet
an F&F Wo NO —§ F&F Oo Oo NHN DB DH BP W HO KH OC

Case 5:19-cv-04145-VKD Document1 Filed 07/18/19 Page 1of8

Allen J. Baden (CA Bar #255805)
abaden@edgelawgroup.com

Edge Law Group

100 Los Gatos — Saratoga Rd., Ste. B
Los Gatos, California 95032

Tel. (650) 460-8050

Fax (650) 460-8060

Attorneys for Peak Health Center

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
(San Jose Division)

PEAK HEALTH CENTER, a California Civil Action No. 19-CV-4145-
corporation,
COMPLAINT FOR:
Plaintiff,
1) TRADE LIBEL;

Vv. 2) INTENTIONAL
INTERFERENCE WITH
PROSPECTIVE
ECONOMIC ADVANTAGE;
3) NEGLIGENT
INTERFERENCE WITH
PROSPECTIVE

Defendants. ECONOMIC ADVANTAGE;
4) FEDERAL UNFAIR
COMPETITION; and

5) UNFAIR BUSINESS
PRACTICES UNDER
CALIFORNIA BUSINESS
AND PROFESSIONS CODE
SECTION 17200.

DEMAND FOR JURY
TRIAL

BRANDON DORFMAN, a resident of
Pennsylvania, and DOES 1 — 10,

 

 

 

 

Peak Health Center (“Plaintiff”) alleges as follows, with knowledge concerning its own
actions and on information and belief as to all other allegations:
THE PARTIES
1. Plaintiff is a developer, seller and distributor of phyto (plant-based)

pharmaceuticals and supplements. Plaintiff maintains an office in the County of Santa Clara,

COMPLAINT Civil Action No. 19-cv-4145
4830-4068-8540 -l-

 
Edge Law Group

&

Co Oe NIN DB WN

 

 

Case 5:19-cv-04145-VKD Document1 Filed 07/18/19 Page 2 of 8

State of California. Plaintiff has enjoyed an excellent reputation and its products have been well-
received.

2. One of Plaintiff's principals invented patent pending methods of using and
extracting cannabidiol — CBD — from Humulus yunnanensis var kriya, a proprietary strain of a
plant member of the hops family, which is distinct from the Humulus lupulus form of hops
commonly used in brewing beer and from cannabis (marijuana) and hemp. Plaintiff and its
affiliates are the only source of CBD from a non-cannabis plant and sell CBD based products
under the Kriya, ImmunAG and other trademarks.

3: Brandon Dorfman is and at all times herein mentioned was a resident of
Philadelphia County, Pennsylvania (“Dorfman”).

4, Dorfman was employed at the media company PotNetwork Holdings, Inc.
(“POTN”), a Colorado corporation with a principal business office in the City and County of Los
Angeles, State of California. POTN no longer employs Dorfman.

a Dorfman held the position of Editor in Chief and contributed articles to POTN’s
website at www.potnetwork.com, including the article that is the subject of the dispute titled, “A
PotNetwork News investigative report: Bomi Joseph’s ‘hops-derived’ CBD was a world-
changing cannabis alternative fought over by Isodiol and Medical Marijuana, Inc. But he lied
about his discovery — and his identity,” a true and copy of which is attached as Exhibit A to this
Complaint (the “Article”’).

6. The true names and capacities, whether individual, corporate, associate or
otherwise of Defendants DOES 1 through 10, inclusive, are unknown to Plaintiff, which
therefore sues said Defendants by such fictitious names (the ““Does;” Dorfman and the Does
collectively, “Defendants”). Each of the Defendants designated herein as a fictitiously named
Defendant is, in some manner, responsible for the events and happenings referred to, either
contractually or tortuously. Plaintiff will seek leave to amend this Complaint with the true names

and capacities of the fictitiously-named Does once such information is available.

COMPLAINT Civil Action No. 19-cv-4145
4830-4068-8540 -2-

 
oO Oo ND UH FF WY NO

NO bP NHN KN KR RO RO ww mmm me et
Nn Wn F&F WD NYO KF DT OO Oo NT NH vA F&F WO NO KK OC

N

Edge Law Group
~

N
o

 

 

Case 5:19-cv-04145-VKD Document1 Filed 07/18/19 Page 3 of 8

7. Each of the Does was, at all times pertinent hereto, the agent, servant, employee,
joint venture, and/or partner of each of the other Defendants, and in doing the things alleged,
each Doe was acting within the scope of authority conferred upon that party by consent, approval
and/or ratification, whether the authority was actual or apparent.

JURISDICTION AND VENUE

8. This action is an action at law and in equity for defamation-libel per se, trade
libel, intentional interference with prospective economic advantage and negligent interference
with prospective economic advantage under the common law of California.

9. This Court has federal question jurisdiction over this controversy under 28 U.S.C.
§§ 1131 inasmuch as the Court is asked to resolve claims for federal unfair competition based
upon a disputed allegation arising under the Lanham Act.

10. _—_‘ Further, this Court has original jurisdiction over this controversy under 28 U.S.C.
§ 1332 via diversity jurisdiction because the Plaintiff and Defendants reside in different states.

11. | Venue is proper in this Court under 28 U.S.C. §§ 1391(b) and (c).

12. This Court has personal jurisdiction over Defendants. Dorfman regularly and
continuously conducted business in this District at all times relevant to the instant dispute as a
writer and editor-in-chief for POTN. The Does purportedly aided Dorfman in this District at all

times relevant to the instant dispute.

INTRADISTRICT ASSIGNMENT
13. Pursuant to Northern District of California Local Rule 3-2, this civil action should
be assigned to the San Jose Division because a substantial part of the events or omissions which
give rise to the claims occurred in Santa Clara County.
FACTUAL ALLEGATIONS
14. Onor about February 25, 2019, Dorfman wrote the Article and caused it to be
posted on POTN’s website. The Article contained many written libelous statements, including

that Plaintiff's products and product claims are inaccurate and that, by extension Plaintiff

COMPLAINT Civil Action No. 19-cv-4145
4830-4068-8540 -3-

 
Edge Law Group

o SF NX DO UW Ff WY NO

NO NO NO NO NO NO NO KROQ RO om ome mee me met let
oo ny KH NH FSF WY NYO K|§ FOF OO oH HTH WDB WH FBP WHO NBO KH CO

 

 

Case 5:19-cv-04145-VKD Document1 Filed 07/18/19 Page 4 of 8

engaged in fraudulent activities. The Article also falsely disparaged details regarding the source
and status of Plaintiff's Humulus (instead of hemp or marijuana) derived CBD invented,
marketed and sold by Plaintiff and its affiliates.

15. The Article alleges Plaintiff is not credible, employs a dishonest scientist and
businessman, and is dishonest about the source of its proprietary CBD and contents of its
associated products. The Article contains many other false, disparaging statements. Plaintiff has
been exposed to hatred, contempt, ridicule, and obloquy because of the libelous statements in the
Article.

16. As aresult of the Article written and caused to be published by Dorfman, Plaintiff
has suffered loss of its reputation and loss of business opportunities.

17. Defendants’ actions were willful and malicious, and intended to harm Plaintiff's
commercial interests, to the benefit of the Defendants and their affiliated entities. Dorfman’s
authorship of the Article was for commercial, not journalistic purposes, as he was employed by a
competitor of Plaintiff when he wrote the Article or otherwise profited from the harm caused by
the Article.

18. While POTN recently removed the Article from its website, the associated harm
continues, as numerous third parties posted links to or copied excerpts from the Article to their
websites and blogs.

FIRST CAUSE OF ACTION FOR TRADE LIBEL
AGAINST ALL DEFENDANTS

19. _ Plaintiff realleges and incorporates Paragraphs 1 through 18.

20. Defendants made false, disparaging, and defamatory libelous statements regarding
Plaintiff's business and CBD products that Defendants knew such statements were false when
they were made.

21. Defendants’ libelous statements relating to Plaintiff and its products were

intentionally made to injure Plaintiffs business, business reputation, and ability to provide

COMPLAINT Civil Action No. 19-cv-4145
4830-4068-8540 -4-

 
Edge Law Group

 

 

Case 5:19-cv-04145-VKD Document1 Filed 07/18/19 Page 5of8

products, or should have been recognized by Defendants as being likely to cause harm to Plaintiff
and its affiliated businesses.

22. Asaresult of such trade libel, Plaintiff has suffered actual pecuniary damage in
lost prospective business with existing and potential clients and customers deterred from doing
business with Plaintiff and its affiliated businesses.

23. Plaintiff is entitled to an award of general, special, punitive and exemplary
damages based on Defendants’ intentional, willful, malicious, despicable and oppressive conduct

in an amount to be determined at trial.
SECOND CAUSE OF ACTION
FOR INTENTIONAL INTERFERENCE WITH PROSPECTIVE ECONOMIC
ADVANTAGE AGAINST ALL DEFENDANTS

24. ‘Plaintiff realleges and incorporates Paragraphs 1 through 23.

25. Plaintiff has existing customers and clients all over the world and prospective
business relationships with various customers and clients in the health, nutrition, supplements,
and cosmetics industries and fields with a probability of economic benefit from those
relationships.

26. Atall relevant times, Defendants were aware of Plaintiff's existing and
reasonably expected relationships with third party clients and customers in the relevant
industries, and of Plaintiff's probability of future economic benefit from those relationships.

27. Defendants knew of the facts alleged herein, but nevertheless intentionally
interfered with Plaintiff's prospective business advantage by writing and publishing the Article
containing libelous statements about Plaintiff and its affiliated businesses. Defendants targeted
Plaintiff's clients and attempted to dissuade those clients from doing business with Plaintiff via
publication of the Article in order to further their own financial benefit, including by having

CBD from hemp or marijuana as the primary source of CBD for the marketplace.

COMPLAINT Civil Action No. 19-cv-4145
4830-4068-8540 -5-

 
Edge Law Group

o Oo NN ND A FF W NO =

NO NO NO NO NB NH NY NO NO HF | FS FE Fe | S| | |
ana N N WA f+ WwW NO |§ FD Oo BoB NN DB DA FP WO NO —&§ CO

 

 

Case 5:19-cv-04145-VKD Document1 Filed 07/18/19 Page 6 of 8

28. Asa direct and proximate consequence of this interference, Plaintiffs
relationships with its clients, customers and business co-venturers have been harmed, and
Plaintiff has suffered actual damage to its business and trade. Plaintiff lost business prospects
who would have otherwise continued to conduct business with Plaintiff or conducted business
with Plaintiff in an amount unknown but believed to exceed $10,000,000.

29. Plaintiff is entitled to an award of general, special, punitive and exemplary
damages based on Defendants’ intentional, willful, malicious, despicable and oppressive conduct
of at least $10,000,000.

THIRD CAUSE OF ACTION
FOR NEGLIGENT INTERFERENCE WITH PROSPECTIVE ECONOMIC
ADVANTAGE AGAINST ALL DEFENDANTS

30. Plaintiff realleges and incorporates Paragraphs 1 through 29.

31. Atall relevant times, Defendants were aware or should have reasonably known if
they did not act with due care, their acts would interfere with or disrupt Plaintiff's prospective
economic advantages.

32. Defendants breached their duty owed to Plaintiff to act with reasonable care by
engaging in wrongful conduct via writing and publishing misrepresentations about Plaintiff, its
business and its products.

33. | Defendants should have known their libelous statements would interfere with

Plaintiffs prospective economic advantage.

34. Asa direct and proximate consequence of Defendants’ interference with Plaintiffs

relationships and prospective with its customers, clients, and business co-venturers, Plaintiff
suffered actual damage to its business, trade, and standing in the industry.
35. Plaintiff is entitled to an award of general and special damages based on

Defendants’ negligent conduct in an amount to be determined at trial.

COMPLAINT Civil Action No. 19-cv-4145
4830-4068-8540 -6- .

 
Edge Law Group

oOo foe ND A FF YW NO

NO NO BH NY YN NO -— FF Ff FH HF HF FEF SF S|
aA FB WO NO KK DT OO FH NIN DH Hn FSF WO NYO KH OS

 

 

Case 5:19-cv-04145-VKD Document1 Filed 07/18/19 Page 7 of 8

FOURTH CAUSE OF ACTION
FOR FEDERAL UNFAIR COMPETITION
AGAINST ALL DEFENDANTS

36. Plaintiff realleges and incorporates Paragraphs 1 through 35.

37. | Defendants’ aforementioned acts constitute unfair competition in violation of 15
USS.C. § 1125(a) (Section 43(a) of the Lanham Act).

38. | Defendants have performed the acts and omissions complained of herein knowing
that they would, with the intent to, cause confusion, mistake or deception as to the source of
Plaintiff's goods and Plaintiff's business practices..

39. Defendants’ actions have caused and are likely to cause substantial injury to
Plaintiff, its business, goodwill and reputation.

40. Plaintiff is entitled to an award of general, special, punitive and exemplary
damages based on Defendants’ intentional, willful, malicious, despicable and oppressive
conduct.

41. Plaintiff is further entitled to its costs and reasonable attorneys’ fees pursuant to
15 U.S.C. § 1116 and 1117.

FIFTH CAUSE OF ACTION FOR UNFAIR BUSINESS PRACTICES UNDER
CALIFORNIA BUSINESS AND PROFESSIONS CODE SECTION 17200
AGAINST ALL DEFENDANTS

42. Plaintiff realleges and incorporates Paragraphs 1 through 41.

43. Defendants’ aforementioned acts constitute unfair competition in violation of the
California Business and Professions Code § 17200.

44. Defendants’ actions have caused and are likely to cause substantial injury to

Plaintiff, its business, goodwill and reputation.

COMPLAINT Civil Action No. 19-cv-4145
4830-4068-8540 -]-

 
Edge Law Group

 

 

Case 5:19-cv-04145-VKD Document1 Filed 07/18/19 Page 8 of 8

45. Plaintiff is entitled to an award of general, special, punitive and exemplary
damages based on Defendants’ intentional, willful, malicious, despicable and oppressive

conduct.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as follows:
a. For general and special damages in the sum of $10,000,000 or more, according to

proof at time of trial;

b. For punitive and exemplary damages to be determined at trial;

c. For the cost of suit incurred, including reasonable attorneys’ fees; and

d. For such other and further relief as the Court may deem proper and just.
JURY DEMAND

Pursuant to Federal Rule of Civil Procedure 38 and Northern District of California Local
Rule 3-6, Plaintiff Peak Health Center demands a trial by jury on all issues so triable

Dated: July 18, 2019 EDGE LAW GROUP

By:

 

Allen ¥, Baden (CA Bar #255805)
Email: abaden@edgelawgroup.com
100 Los Gatos — Saratoga Rd., Ste. B
Los Gatos, California 95032

Tel. (650) 460-8050

Fax (650) 460-8060

Attorneys for Peak Health Center

COMPLAINT Civil Action No. 19-cv-4145
4830-4068-8540 -8-

 
